Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2020, 12/23/2021 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving user interaction data from a client device describing an identity of a user interacting with a virtual marketplace during a browsing session/receiving additional user interaction data describing the user interacting with an item listing of the virtual marketplace during the browsing session at the client device/modifying the user interface by displaying information describing the user interacting with the item listing in the user interface and presenting a plurality of options in the user interface, each of the plurality of options being selectable to dynamically modify the item listing during the browsing session/displaying at the computing device the identity of the user. This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a computing device/client device/user interface, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to 
Independent claim 13 is directed to a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving user interaction data from a client device describing an identity of a user interacting with a virtual marketplace during a browsing session at the client device/displaying the identity of the user in a user interface/receiving additional interaction data describing the user interacting with an item listing of the virtual marketplace during the browsing session/modifying the user interface during the browsing session by displaying information describing the user interacting with the item listing in the user interface and presenting a plurality of options in the user interface, each of the options being selectable to dynamically modify the item listing during the browsing session at the client device/receiving input selecting one of the options/dynamically modifying, by the computing device, the item listing during the browsing session at the client device based on the selected option. This judicial exception is not integrated into a practical application. Claim 13 includes the additional limitations of a computing device/client device/user interface, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 13 does not include additional elements 
Independent claim 18 is directed to a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving user interaction data describing an identify of a user and the user’s interaction data with an item listing of a virtual marketplace during a browsing session at the client device/identifying a plurality of modification options for altering a visual appearance of the item listing/generating a modified version of the item listing based on the selected option/outputting the modified version of the item listing to the client device disposed with the user during the browsing session. This judicial exception is not integrated into a practical application. Claim 18 includes the additional limitations of a processor/client device/using a trained machine learning model to select the modification option. The processor/client device represent generic computing elements. Using machine learning represents insignificant extra-solution activity. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally 
Dependent claims 2-12, 14-17, and 19-20 further include the additional limitation of receiving data via a real time communication protocol, which represents insignificant extra-solution activity, i.e. at the time of the effective filing date of the invention, receiving data via a real time communication protocol represents a well-known and commonly used means of communicating data with negligible latency. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-13, 15 are rejected under 35 U.S.C. 103 as being obvious in view of Govil (20170287000) in further view of Kumar (20120296682) in even further view of Doemling (20100082441).
As per Claim 1, Govil teaches:
receiving, by the computing device, additional user interaction data describing the user interacting with an item listing of the virtual marketplace during the browsing session at the client device;    (at least para 34: “ Ad serving system 102 may programmatically generate animation or video, in a display ad or mobile ad 104, based on a user's data (such as geographic or physical location data, user device 106 data, or other data queried, received or otherwise determined about the user), as known to ad generator 122 from the ad request 112, and any user input 116 received from the user while interacting with display ad [listing] “)
receiving, by the computing device, user interaction data from a client device describing an identity of a user … during a browsing session at the client device;    (advertiser website- at least para 64-65;  user interaction data including user identity is generated during a browsing session at the client device – at least para 35, the data is received by a computing device- at least para 36)
Kumar further teaches:

displaying, at the computing device, the identity of the user in a user interface;  (at least: abstract, para 28: automatically conveying the identity of the customer to the merchant)
modifying, by the computing device, the user interface by displaying information describing the user interacting with the item listing in the user interface (at least para 48: the information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web-site, interface that presents the information: at least abstract. )
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, with Kumar’s features of interaction data of a user interacting with a virtual marketplace /displaying, at the computing device, the identity of the user in a user interface/ modifying, by the computing device, the user interface by displaying information describing the user interacting with the item listing in the user interface, to allow merchant to monitor and interact with consumers in real time- Kumar, abstract.
Doemling further teaches: 
presenting a plurality of options in the user interface  (at least: para 22, fig8 and associated text, para 46, 49)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, combined with Kumar’s existing features, with Doemling’s feature of presenting a plurality of options in the user interface  , to allow the generation of dynamic data driven advertisements through a user interface – Doemling, abstract, para 22-23.
Govil in view of Kumar in further view of Doemling further teach:
each of the plurality of options being selectable to dynamically modify the item listing during the browsing session  (Doemling teaches options within a user interface to modify an advertisement, i.e. 
As per Claim 2, Govil in view of Kumar in further view of Doemling further teaches:
receiving, by the computing device, input selecting one of the plurality of options;  (Doemling, at least: para 22, fig8 and associated text, para 46, 49)
dynamically modifying, by the computing device, the item listing during the browsing session based on the selected one of the plurality of options. ( Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during a browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
As per Claims 3, 15, Govil in view of Kumar in further view of Doemling further teaches:
the plurality of options include an option to change at least one of a price   (Doemling: options within a user interface to modify an advertisement from a static to a dynamic advertisement, i.e. item listing: at least para 22, fig8 and associated text; also teaches modifying the listing price, at least: para 64)
As per Claim 6, Govil in view of Kumar in further view of Doemling further teaches:
modifying the user interface further comprises displaying a time stamp associated with the user interacting with the item listing in the user interface.  (Kumar teaches , in at least para 48: the information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web-site, interface that presents the information: at least abstract; it also teaches “each time the consumer visits the c-commerce Web site, views a product page, puts an item in a 
As per Claim 7, Govil in view of Kumar in further view of Doemling further teaches:
the plurality of options include an option to visually emphasize an alternative purchase mechanism for a subject of the item listing.  (Kumar, at least para 64: “The recommendation engine can generate recommendations, such as recommendation message 414, which includes a recommended product, service or related product that is based on the user's decision to purchase or tentatively purchase (by placing item in virtual shopping cart) a product or service from the e-commerce Web site 406. … the recommendation engine can make additional product recommendations or upgrades which will be generated and sent to the user of the e-commerce Web site.”)
As per Claim 9, Govil in view of Kumar in further view of Doemling further teaches:
the plurality of options include an option to replace an image in the item listing with a different image.   (Doemling, at least: para 39: “ad design tool…to input textual, graphical , video…elements used to form advertisement creative” , para 34: a dynamic ad has one or more elements that may be customized, para 46: a dynamic element is a former static element, static elements include images/shapes/texts/video, at least para 51: static elements of loaded advertisement creative may include any number of identified text/graphics/video/images.)
As per Claim 10, Govil in view of Kumar in further view of Doemling further teaches:
the plurality of options include an option for displaying a video in the item listing.  (Doemling, at least: para 39: “ad design tool…to input textual, graphical , video…elements used to form advertisement creative” , para 34: a dynamic ad has one or more elements that may be customized)
As per Claim 11, Govil in view of Kumar in further view of Doemling further teaches:
the user interaction data further describes an identity of a different user interacting with the virtual marketplace during a different browsing session  ( Govil: advertiser website- at least para 64-65;  user interaction data for multiple users, thus teaching data for a different user, including user identity is generated during a browsing session at the client device – at least para 35, the data is received by a computing device- at least para 36. Kumal teaches a user interacting with a virtual marketplace: at least para 48- information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web site)
 and the additional user interaction data further describes the different user interacting with a different item listing during the different browsing session, the method further comprising:    (Govil, at least para 34: “ Ad serving system 102 may programmatically generate animation or video, in a display ad or mobile ad 104, based on a user's data (such as geographic or physical location data, user device 106 data, or other data queried, received or otherwise determined about the user), as known to ad generator 122 from the ad request 112, and any user input 116 received from the user while interacting with display ad [listing] “)
displaying, by the computing device, the identity of the different user in the user interface;   (Kumar teaches displaying the identity of one user or more, [different user], in the user interface- at least: abstract, para 28: automatically conveying the identity of the customer to the merchant)


wherein the plurality of options are each selectable for dynamically modifying the different item listing during the different browsing session.  (Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during each respective browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
As per Claim 12, Govil in view of Kumar in further view of Doemling further teaches:
receiving, by the computing device, input selecting one of the plurality of options;  (Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during each respective browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
and dynamically modifying, by the computing device, the different item listing during the browsing session based on the selected one of the plurality of options.   (Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during each respective browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)
As per Claim 13, Govil teaches:
receiving, by the computing device, additional user interaction data describing the user interacting with an item listing of the virtual marketplace during the browsing session at the client device;    (at least para 34: “ Ad serving system 102 may programmatically generate animation or video, in a display ad or mobile ad 104, based on a user's data (such as geographic or physical location data, user device 106 data, or other data queried, received or otherwise determined about the user), as known to ad generator 122 from the ad request 112, and any user input 116 received from the user while interacting with display ad [listing] “)
receiving, by the computing device, user interaction data from a client device describing an identity of a user … during a browsing session at the client device;    (advertiser website- at least para 64-65;  user interaction data including user identity is generated during a browsing session at the client device – at least para 35, the data is received by a computing device- at least para 36)
Kumar further teaches:
user interacting with a virtual marketplace (at least: para 48- information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web site)
displaying, at the computing device, the identity of the user in a user interface;  (at least: abstract, para 28: automatically conveying the identity of the customer to the merchant)
modifying, by the computing device, the user interface during the browsing session by displaying information describing the user interacting with the item listing in the user interface (at least para 48: the information transmitted includes the activities of the customer and the interactions of the customer with the e-commerce Web-site, interface that presents the information: at least abstract, the interface is modified in real time, as the user browses the site, [during the browsing session]: at least para 53: “include information such as the number/identity of customers currently visiting the e-commerce Web site, the number/identify of customers currently "browsing" for products, the identity 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, with Kumar’s features of interaction data of a user interacting with a virtual marketplace /displaying, at the computing device, the identity of the user in a user interface/ modifying, by the computing device, the user interface by displaying information describing the user interacting with the item listing in the user interface, to allow merchant to monitor and interact with consumers in real time- Kumar, abstract.
Doemling further teaches: 
presenting a plurality of options in the user interface  (at least: para 22, fig8 and associated text, para 46, 49)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, combined with Kumar’s existing features, with Doemling’s feature of presenting a plurality of options in the user interface  , to allow the generation of dynamic data driven advertisements through a user interface – Doemling, abstract, para 22-23.
Govil in view of Kumar in further view of Doemling further teach:
each of the plurality of options being selectable to dynamically modify the item listing during the browsing session  (Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during a browsing session: at least abstract, para 21: “ad generation …may occur prior to 
receiving, by the computing device, input selecting one of the plurality of options;  (Doemling: at least para 22, fig8 and associated text.)
dynamically modifying, by the computing device, the item listing during the browsing session at the client device based on the selected one of the plurality of options.   (Doemling teaches options within a user interface to modify an advertisement, i.e. item listing: at least para 22, fig8 and associated text. Govil further teaches dynamically modifying an item listing during a browsing session: at least abstract, para 21: “ad generation …may occur prior to and/or during the execution of portions of display ad”, user input may be an info provided by the user before or during the playback of the advertisement)

Claims 4, 16 are rejected under 35 U.S.C. 103 as being obvious in view of Govil (20170287000) in further view of Kumar (20120296682) in even further view of Doemling (20100082441), in even further view of Lavoie (8055535).
As per Claims 4, 16, Govil in view of Kumar in further view of Doemling teach:
the identifier of the user is displayed in the user interface  (Kumar, at least: abstract, para 28: automatically conveying the identity of the customer to the merchant)
	Lavoie further teaches the concept of : the identity of the user… is an anonymized user identifier  (at least : abstract)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, combined with Kumar’s existing features, combined with Doemling’s existing features, with Lavoie’s feature of the identity of the user is an anonymized user identifier, since many customer are uncomfortable providing personal information and 

Claims 5, 17 are rejected under 35 U.S.C. 103 as being obvious in view of Govil (20170287000) in further view of Kumar (20120296682) in even further view of Doemling (20100082441), in even further view of Kristiansson et al. (9432408).
As per Claims 5, 17, Govil in view of Kumar in further view of Doemling teach receiving user interaction data/additional user interaction data from the client device – see Office Action above, and Kristiansson further teaches:
data…are received … via a real time communication protocol. (at least: abstract, col4, lines 45-55: communication via a real-time protocol)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to combine Govil’s existing features, combined with Kumar’s existing features, combined with Doemling’s existing features, with Kristiansson’s feature of receiving data via a real time communication protocol, in order to support real-time communication between the devices – Kristiansson, abstract.

Claims 8, 14 are rejected under 35 U.S.C. 103 as being obvious in view of Govil (20170287000) in further view of Kumar (20120296682) in even further view of Doemling (20100082441), in even further view of Madsen (20130117099).
As per Claims 8, 14, Madsen further teaches:
the plurality of options include an option for displaying a discount coupon image in the item listing.  (at least: fig21 and associate text, para 114)




 The prior art of record does not teach neither singly nor in combination the limitations of claims 18-20.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lerman et al. (20090006213) teaches dynamic configuring an advertisement, however it fails to teach the combination of claimed elements of independent claims 1/13/18.
Kedem et al. (20040260767) teaches a dynamic web advertisement and content display system that enables real time control of advertisement presentation, however it fails to teach the combination of claimed elements of independent claims 1/13/18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3681
1/25/2022